DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendment filed on January 18, 2022.  Claims 20-27 have been newly added.  Thus, claims 1-27 are pending.  Claims 1, 10 and 19 are independent.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on April 9, 2020 and July 1, 2020 have been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  The Forms PTO-1449 are signed and attached hereto.

Response to Arguments
Applicants’ arguments have been fully considered and persuasive because they are directed toward the newly added claim limitations.  Thus, the rejection has been withdrawn in light of the newly added claim limitations.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2011/0190972 to Timmons et al. (hereinafter “Timmons”).
Claims 1-27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Timmons.
With respect to independent claims 1, 10 and 19, Timmons discloses receiving, from a plurality of vehicles, and by an I/O module of a computerized system, visual information acquired by the plurality of vehicles and during situations that are suspected as situations that require human intervention in the control of at least one vehicle of the plurality of vehicles (see paragraphs [0140] and [0203]:  a chain of vehicles could link up and establish a coordinated group of vehicles, linked by the described system, wherein relative motion of the vehicle in front of the chain could be used to predictively control vehicles in the rear of the chain. In some embodiments, for example in commercial trucking applications, such chains could include a tightening of otherwise lengthy desired ranges, particularly in the rear of such a chain, wherein communication from the front vehicles in the chain could be used to increase factors of safety associated with such ranges in the vehicles in the rear, thereby achieving increased fuel efficiency associated with shorter distances between vehicles gained through aerodynamic effects. Many such embodiments utilizing communication between vehicles are envisioned, and the disclosure is not intended to be limited to the particular embodiments described herein. V2V communication can be utilized as an input to the grid unlock mode. For example, if a group of vehicles within a grid-lock condition or a subset of a group of vehicles are similarly equipped and in communication, the communicating vehicles can move in a coordinated fashion, reducing uncertainty in the movement of the group, sharing sensor readings of non-communicating target vehicles or road geometry in the proximity of the group, and forming a formation of coordinated vehicles. A number of beneficial effects of V2V communication are envisioned, and the disclosure is not intended to be limited to the specific exemplary embodiments described herein.); 
wherein a human intervention in a control of a certain vehicle of the at least one vehicle comprises handling over a control of the certain vehicle from an autonomous driving manager of the certain vehicle to a human driver of the certain vehicle (see paragraph [0196] and [0197]:  A driver can at any time activate a driver control and overall part or all of the grid unlock mode. The level of deactivation can be preset or selectable within the vehicle. For example, a driver could briefly activate a brake to slow the vehicle, but the grid unlock mode could remain active based upon the brevity of the driver input, retaining steering control and slowly recovering speed control after the driver intervention ceases.  Such a return of control can be initiated by an alarm or alert to the driver indicating an impending return of control. Such an alert can an audible, indicated on a visual or head up display, can be indicated by a vibration in the seat or controls, or other similar methods to alert the driver known in the art. In a case of a driver failing to resume manual control of the vehicle, a number of reactions can be taken by the vehicle, for example, repeated and more urgent alerts, continued control of the vehicle for some period at a capped or maximum speed in the current lane of travel, and a controlled stop of the vehicle to the shoulder of the road.); 
determining, based at least on the visual information, the at least one trigger for human intervention (see paragraph [0195] and [0199]:  camera devices coupled with pattern recognition software can be utilized to evaluate traffic signals and control operation of the vehicle appropriately. Traffic signals can include but are not limited to stop lights, stop signs, speed limit signs, school zone signs, emergency vehicle indications, railroad crossing indications, required lane change indications, construction traffic indications or barriers, and yield signs. Such interaction with traffic signals can be accomplished alternatively or complimentarily with V2V or vehicle to infrastructure (V2I) communications. V2V and V2I information can be used to describe current conditions, for example in an intersection. Such communications can additionally be used to forecast likely conditions in the intersection, for example, 15 seconds in advance, allowing preparing in the grid unlock activated vehicle actions to stop or proceed through the intersection.  Operation of the vehicle in a grid unlock mode requires certain safe travel conditions to exist. For example, if vehicle sensors such as anti-lock braking sensors determine that the current road is icy, operation of the grid unlock mode can be terminated. In another example, if a vehicle system experiences a maintenance failure, such as a radar device, a headlight, or occurrence of a tire failure, the grid unlock mode can be terminated. Depending upon the nature of the termination, the vehicle control can be returned to the driver or the vehicle can perform an emergency stop including a controlled stop of the vehicle to the shoulder of the road. Such safety factors can be reduced to a safe condition index and compared to a safe condition threshold in order to determine an appropriate action by the vehicle.); and 
transmitting to one or more of the plurality of vehicles, the at least one trigger (see paragraph [0191]:  a system as provided is configured to issue a statement to a vehicle occupant that they must take over control of the vehicle, responsive to the presence of one or more of the aforesaid conditions. In some embodiments, the system remains engaged to avoid collisions and the driver/vehicle occupants are warned if the vehicle speed approaches a pre-determined maximum, when the frequency of extravehicular objects within a pre-determined threshold proximity is excessively high for continued safe autonomous driving, when conditions are present that make lane identification or traffic proximity detection difficult or impossible to resolve, and when a vehicle system as herein provided determines that in order to maintain relative position in traffic the vehicle must deviate from its prescribed lane.).  
With respect to dependent claims 2 and 11, Timmons discloses wherein the determining is executed in an unsupervised manner (see paragraphs [0182] and [0185]:  These radars have wide horizontal field of view, can detect object's range down to very short distances with reasonable maximum range, can directly measure closing or opening velocities, and resolve the position of an object within its field of view. Ultrasonic sensors, which are often provided on the front and rear portions of vehicles are useful to indicate the presence of objects with their ranges in those regions. Optical sensors including cameras with image processing capabilities classify objects about the vehicle and provide information such as basic discrimination concerning other vehicles, pedestrians, road signs, barriers, overpasses, and the like. Image processing is also useful for providing range and range rate information. LIDAR is also useful for providing range and angular positional information on various objects.  A system according to the disclosure includes driver-actuable control for activating the system, and driver-actuable and automatic control for de-activating the system. In one embodiment, the motorized vehicle's rider compartment includes an on/off switch for the system, which is manually actuable. Once activated, a system according to the disclosure may be de-activated by the on/off switch, which may include a touch-activated switch that de-activates the system when a person touches the vehicle's steering wheel. In a preferred embodiment the system is automatically de-activated for instances in which communication between the vehicle and the GPS system is broken by a de-activation relay 723, with an audible and/or visual warning provided to the operator of the vehicle.).  
With respect to dependent claims 3 and 12, Timmons discloses wherein the determining is responsive to at least one human intervention policy of the at least one vehicle (see paragraphs [0194] and [0205]:  Methods are described herein to employ a grid unlock mode, wherein a vehicle autonomously operates in a congested traffic condition without direct input from the driver. Once conditions required to enable the grid unlock mode are met, for example, including low speed operation, for example, less than a threshold grid-lock speed, with a target vehicle being tracked prohibiting free acceleration of the vehicle, an option to enter the grid unlock mode can be presented to the driver for selection.  Operation of the grid unlock mode can assume that the vehicle intends to travel upon the current road indefinitely, waiting for the driver to intervene based upon a desired route of travel. In the alternative, the grid unlock mode can be combined with GPS and digital map devices to prompt the driver to intervene at a particular time. In another embodiment, the grid unlock mode can be configured to change lanes in advance of a roadway transition required by a planned route, thereby allowing the driver to intervene at the last minute to simply transition to the new roadway from the correct lane. In another embodiment, the vehicle can utilize a planned route, a digital map, and other inputs available to the vehicle to accomplish the required roadway transition while maintaining the grid unlock mode.).  
With respect to dependent claims 4, 13, 25 and 27, Timmons discloses wherein the determining of the at least one trigger for human intervention comprises determining a complexity of the situation (see paragraph [0201]:  Time to collision can be used as a metric to maintain distances or ranges between the vehicle and other vehicles or objects on the roadway. However, it will be appreciated that time to collision can provide an ability to monitor a likelihood of collision. Upon occurrence of a high likelihood of collision, measures can be taken by the grid unlock mode to avoid or lessen the effects of a collision. In one example, an urgent alert can be issued to the driver prompting a return to manual control.).  
With respect to dependent claims 5 and 14, Timmons discloses wherein the determining of the at least one trigger for human intervention comprises determining a danger level associated with the situation (see paragraph [0086]:  The LXACC system 330 executes a collision risk assessment scheme 500 for each monitored object (Risk Assessment). The LXACC system 330 decides whether to execute and/or complete a command lane change maneuver based upon the collision risk assessment, which is communicated to an autonomic control module, in this embodiment including a lane change control module (LC/LX Control).).  
With respect to dependent claims 6, 15 and 23, Timmons discloses wherein the determining is responsive to statistics of maneuvers executed by different vehicles during a same situation that is suspected as a situation that requires human intervention in the control of at least one of the plurality of vehicles (see paragraph [0094]:  The collision risk assessment scheme 500 includes a multi-tiered approach to assess a risk of collision during a lane change maneuver. The spatial monitoring system 316 monitors proximate objects, including each object vehicle(s) 3200 proximate to the subject vehicle 3100 (510) and monitors a roadway profile (512), the outputs of which are provided to a measurement preparation scheme (516), e.g., the fusion module 17 to perform a single object evaluation and categorization (520). The present state of the subject vehicle 3100 is also monitored (514). The present state of the subject vehicle 3100 can be used to determine and set conflict thresholds (532), generate a path for a dynamic lane change maneuver (534), and set risk tolerance rules (536).).  
With respect to dependent claims 7 and 16, Timmons discloses comprising generating or receiving movement information of entities included in the visual information; and wherein the determining of the at least one trigger is also responsive to the movement information (see paragraph [0069]: The object track information is used to extract an image patch or a defined area of interest in the visual data corresponding to object track information. Next, areas in the image patch are analyzed and features or patterns in the data indicative of an object in the patch are extracted. The extracted features are then classified according to any number of classifiers. An exemplary classification can include classification as a fast moving object, such a vehicle in motion, a slow moving object, such as a pedestrian, and a stationary object, such as a street sign. Data including the classification is then analyzed according to data association in order to form a vision fused based track. These tracks and associated data regarding the patch are then stored for iterative comparison to new data and for prediction of relative motion to the vehicle suggesting a likely or imminent collision event.).  
With respect to dependent claims 8 and 17, Timmons discloses wherein the movement information represents entity movement functions of the entities; and wherein the method comprises estimating, based on the entity movement functions, a future movement of the entities (see paragraph ]0105] and [0140]:  The origin is shifted back to a center of the present host lane in order to orient the coordinate (X, Y) in a virtual vehicle framework, where a virtual subject vehicle 3100 is cruising along the centerline of the current lane at a current speed. The last step of preparation includes projecting object vehicle movement onto straight lanes parallel to the host lane. By doing so, the interactions between road complexity and target motion can be decoupled. The steering of all the moving vehicles due to road profile change is removed from their relative motion.  Similarly, if a first vehicle in one lane of travel experiences a turn signal or a turn of a steering wheel indicating a change in lane into the area in front of second similarly equipped vehicle in communication with the first, the second vehicle could preemptively change speed to compensate based upon communicated predicted movement of the first vehicle.). 
With respect to dependent claims 9 and 18, Timmons discloses wherein the determining of the at least one trigger for human intervention comprises determining whether the situation is too dangerous for being managed by an autonomous driving manager of a vehicle (see paragraph [0201]:  Time to collision can be used as a metric to maintain distances or ranges between the vehicle and other vehicles or objects on the roadway. However, it will be appreciated that time to collision can provide an ability to monitor a likelihood of collision. Upon occurrence of a high likelihood of collision, measures can be taken by the grid unlock mode to avoid or lessen the effects of a collision. In one example, an urgent alert can be issued to the driver prompting a return to manual control. In another example, steering and speed control of the vehicle can be used to avoid the impending collision or suspension attributes can be altered to improve the reaction of the vehicle. In the event that a collision is deemed to be unavoidable, actions can be taken to minimize the effects of the collision, for example, maneuvering the vehicle to align the longitudinal axis of the vehicle to the collision or accelerating to lessen the impact to a rear-end collision.).  
With respect to dependent claim 20, Timmons discloses wherein the visual information was acquired by the plurality of vehicles; and wherein a human intervention in a control of a certain vehicle of the at least one vehicle comprises handling over a control of the certain vehicle from an autonomous driving manager of the certain vehicle to a human driver of the certain vehicle (see paragraph [0196] and [0197]:  A driver can at any time activate a driver control and overall part or all of the grid unlock mode. The level of deactivation can be preset or selectable within the vehicle. For example, a driver could briefly activate a brake to slow the vehicle, but the grid unlock mode could remain active based upon the brevity of the driver input, retaining steering control and slowly recovering speed control after the driver intervention ceases.  Such a return of control can be initiated by an alarm or alert to the driver indicating an impending return of control. Such an alert can an audible, indicated on a visual or head up display, can be indicated by a vibration in the seat or controls, or other similar methods to alert the driver known in the art. In a case of a driver failing to resume manual control of the vehicle, a number of reactions can be taken by the vehicle, for example, repeated and more urgent alerts, continued control of the vehicle for some period at a capped or maximum speed in the current lane of travel, and a controlled stop of the vehicle to the shoulder of the road.).
With respect to dependent claim 21, Timmons discloses detecting situations that are the situations that are suspected as the situations that require human intervention; wherein the detecting is based on behavioral information that represents behaviors of the plurality of vehicles during the situation that are suspected as the situations that require human intervention (see paragraph [0093]:  The collision risk assessment process uses model predictive control (MPC) to predict the behavior of a modeled dynamic system, i.e., the object vehicle(s) 3200, with respect to changes in the available measurements.).
With respect to dependent claim 22, Timmons discloses wherein the behavioral information comprises a damping of a shock by a shock absorber of a vehicle of the plurality of vehicles (see paragraphs [0064] and [0201]:  A method is disclosed for utilizing a multi-object fusion module with a CPS, providing countermeasures, such as seat belt tightening, throttle idling, automatic braking, air bag preparation, adjustment to head restraints, horn and headlight activation, adjustment to pedals or the steering column, adjustments based upon an estimated relative speed of impact, adjustments to suspension control, and adjustments to stability control systems, when a collision is determined to be imminent.  Steering and speed control of the vehicle can be used to avoid the impending collision or suspension attributes can be altered to improve the reaction of the vehicle. In the event that a collision is deemed to be unavoidable, actions can be taken to minimize the effects of the collision, for example, maneuvering the vehicle to align the longitudinal axis of the vehicle to the collision or accelerating to lessen the impact to a rear-end collision.).
With respect to dependent claim 24, Timmons discloses sending to the computerized system and by the vehicle visual information from the situation that is suspected as the situation that requires human intervention, and preventing from sending to the computerized system, visual information from another situation that is not suspected as a situation that requires human intervention (see paragraphs [0113]:  he surrounding location of the subject vehicle 3100 is divided into six areas, including a front host lane, middle host lane, rear host lane, front target lane, side target lane, and rear target lane. A single metric for level of collision risk is used for the six areas to summarize all single object categories. The resulting six metrics become relatively more robust with respect to object detection. For example, when one object vehicle 3200 cuts in the front target lane from a merging ramp while another object vehicle 3200 leaves to exit the highway at the same time, the location metric will not become on and off. This will help prevent undesirably sending out temporary road availability. Regardless of the quantity of valid object vehicle(s) 3200 and other proximate objects proximate, the risk assessment for each of the areas is determined on an ongoing basis.).
With respect to dependent claim 26, Timmons discloses stores instructions for transmitting to two or more of the plurality of vehicles, the at least one trigger (see paragraph [0191]:  a system as provided is configured to issue a statement to a vehicle occupant that they must take over control of the vehicle, responsive to the presence of one or more of the aforesaid conditions. In some embodiments, the system remains engaged to avoid collisions and the driver/vehicle occupants are warned if the vehicle speed approaches a pre-determined maximum, when the frequency of extravehicular objects within a pre-determined threshold proximity is excessively high for continued safe autonomous driving, when conditions are present that make lane identification or traffic proximity detection difficult or impossible to resolve, and when a vehicle system as herein provided determines that in order to maintain relative position in traffic the vehicle must deviate from its prescribed lane.).  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661